Wade, O. J.
On the 24th day of April, 1879, the respondent entered into a contract with the government of the United States to furnish and deliver to the government, at the Crow Indian Agency, in the territory of Montana, for the price therein named, beef cattle on the hoof, at the times, in the quantities and of the character therein specified, payments for which were to be made at the office of Indian affairs, on presentation of the proper receipts or vouchers from the Indian agent. Among other things, the contract further provided that the beef cattle so to be furnished by the respondent should be good and merchantable cows and steers, not over seven years old, the cows and. steers to be weighed separately on the government scales, after being without food or water for twelve hours before being weighed, and that for all cows delivered under the contract a deduction of twenty per cent, on the price should be made.
*61On the 2d day of September, 1819, the appellant entered into an agreement with the respondent, by the terms of which the appellant agreed to deliver to the government of the United States, at the Grow Indian Agency, Montana, upon said contract of the respondent with the government of the United States to furnish beef, such quantities of beef as the government might require; at the rate of two cents per pound, gross weight, for each pound of beef so delivered and receipted for by the agent at the Grow Indian Agency, payments to be made to the appellant by the respondent, at the First National Bank of Helena, upon the agent’s voucher or receipt specifying the quantity of beef received.
By the terms of the appellant’s contract, he was to furnish the beef mentioned in respondent’s contract. The beef was to be estimated, the number of pounds ascertained, and the vouchers therefor were to be delivered as provided in respondent’s contract.
If the cattle were to be kept without food or drink for a certain period before being weighed for respondent, so they were for appellant. If the cows and steers were to be weighed separately for respondent, so they were for appellant. The provision as to the quality and kind of cattle, and for ascertaining their weight, attached alike to each contract.
The contract of appellant to furnish beef on the contract of respondent subjected him to these conditions as to quality, kind and weight. Upon the number of pounds so ascertained, vouchers were to be issued to appellant, and according to these vouchers he was to receive his pay from respondent. In like, manner the proviso as to cows, contained in respondent’s contract, attached to the contract of appellant. The proviso had to do with the weight of the cows. It was wholly immaterial whether the twenty per cent, deduction was from the weight or the price of the cows. He who contracted to furnish and deliver beef upon respondent’s *62contract must, have contracted with reference to this twenty per cent, deduction.
He was under no obligation to deliver cows; but if he did deliver them, he knew they were subject to the twenty per cent, deduction, and knowing this, and having the light to fill the entire contract with cows, it would have worked a fraud upon respondent, if, with this knowledge,, he could recover pay for their full weight.
. The fair interpretation of respondent’s contract is, that twenty per cent, 'was to be deducted from the weight of the cows, and the same interpretation must be given to appellant’s contract.. The appellant was to receive his pay according to vouchers issued in pursuance of respondent’s contract. But there were no vouchers, and could have been none, for the full weight of the cows delivered on the contract. The deduction must have been made by the agent when he received the cows, and vouchers were delivered accordingly.
The appellant does not complain that he has not received his full pay according to the vouchers delivered by the agent. Then upon what does he base this action? If he is exempt from this twenty per cent, deduction, then the provision as to the time when the cattle shall be weighed does not attach to his contract; and he might as well demand pay for the loss occasioned in the weight of the cattle by the twelve hours without food or water, as for the twenty per cent, deduction on cows.
It follows, therefore, that the parol proof as to the twenty per cent, deduction on cows did not change, modify or vary the terms of appellant’s contract, and was wholly immaterial.
It is claimed that there was no specific assignment of error in the statement. The statement contains a notice of motion for a new trial which contains a specific assignment of error. Where a notice contains a- specific assignment of’ the error relied upon, and the same is made a part of the statement on motion for a new trial or *63on appeal, we thiak this to be a sufficient specification of error in the statement, and a sufficient compliance with the Practice Act, which requires that the statement “ shall state specifically the particular error or grounds upon which appellant intends to rely in his appeal.” The object of the requirement is, that the opposite party shall have notice of the errors relied on, and when the notice contains such specification of error, and is made part of the statement, he has had such notice.
The judgment is affirmed, with costs.

Judgment affirmed.